Case: 2:21-cv-00105-DLB-EBA Doc #: 7-2 Filed: 09/07/21 Page: 1 of 3 - Page ID#: 299


                          UNITED STATES DISCTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION

 CHRISTY BECKERICH, et al.,                :       Case No. 2:21-cv-00105-DLB-EBA
                                           :
                      Plaintiffs,          :       Hon. David C. Bunning
                                           :
 v.                                        :
                                           :
                                           :
 ST. ELIZABETH MEDICAL CENTER,             :
 et al.,                                   :
                                           :
 Defendants.                               :



                          TEMPORARY RESTRAINING ORDER



        For good cause shown, the Motion of Plaintiffs, Christy Beckerich, et al., for

 Temporary Restraining Order is granted, pursuant to Fed. R. Civil Pro. 65 and other

 applicable law.

        The Court hereby ORDERS AND RESTRAINS Defendants and their respective

 officers, agents, attorneys, and other persons in active concert or participation with

 them who receive actual notice of this Temporary Restraining Order by personal service

 or otherwise (the “Restrained Parties”), as follows:

        l.     That the Retrained Parties be, and they are, restrained from forcing,

 ordering, and/or requiring Plaintiffs to be vaccinated with the first shot of the Pfizer

 vaccine prior to October 1, 2021, and from terminating them from employment,

 threatening directly or indirectly in any way to terminate, or in ANY way take adverse

 action against any Movant and/or Plaintiffs and any member of the proposed class of

 this class action, including requiring said Plaintiffs to disclose whether or not they have
Case: 2:21-cv-00105-DLB-EBA Doc #: 7-2 Filed: 09/07/21 Page: 2 of 3 - Page ID#: 300


 been vaccinated or taking any action against them in reliance on any information

 contained in Plaintiffs’ medical records.

        2.     Upon the posting the bond described in the following paragraph, that this

 Temporary Restraining Order remain in force until, and not after the earlier of: (a) the

 time set for a hearing on a motion to dissolve this Temporary Restraining Order unless

 there is then pending a motion for a temporary injunction, or (b) the entry of an order on

 a motion for a temporary injunction, or (c) the entry of a final judgment;

        3.     That plaintiffs post a bond in the amount of $_____________ for the

 payment of such costs and damages as may be incurred or suffered by any person who is

 found to have been wrongfully restrained hereby; and

        4.     That the U.S. Marshal Service for the Eastern District of Kentucky

 personally serve copies of this Temporary Restraining Order upon the Defendants named

 in Plaintiffs’ Motion at such other place in this District where any of them may be found.

        Entered this ___ day of ______________ 2021, at ___:____ a./p.m.



                                             ____________________________
                                             Hon. David L. Bunning
                                             U.S. District Court




                                             -2-
Case: 2:21-cv-00105-DLB-EBA Doc #: 7-2 Filed: 09/07/21 Page: 3 of 3 - Page ID#: 301



 TENDERED BY:


 s/Dominick Romeo____
 Dominick Romeo (97754)
 Deters Law
 5247 Madison Pike
 Independence, KY 41051
 (859)363-1900
 (859) 363-1444 – facsimile
 dromeo@ericdeters.com
 Counsel for Plaintiffs


                              CERTIFICATE OF SERVICE

       I certify that true and correct copies of the foregoing were served upon each
 defendant in this action contemporaneously with the Motion for Preliminary Injunction
 on September 7, 2021.


                                               _________________________
                                               Dominick Romeo




                                         -3-
